IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00183-CV

             IN THE MATTER OF THE MARRIAGE OF
               YOSSEF ELABD AND SONIA ELABD
       AND IN THE INTEREST OF J.E., E.E. AND S.E., CHILDREN



                      From the County Court at Law No. 2
                              Brazos County, Texas
                      Trial Court No. 17-000880-CVD-CCL2


                                       ORDER


       On May 30, 2018, appellant, Yossef Elabd, filed his notice of appeal challenging

the final decree of divorce signed by the trial court on May 9, 2018. Subsequently, on June

14, 2018, appellee, Sonia Elabd, filed a notice of cross-appeal also challenging the trial

court’s May 9, 2018 divorce decree. Thereafter, on March 5, 2019, Sonia filed a motion to

dismiss her cross-appeal in this matter.
        Dismissal of Sonia’s cross-appeal does not prevent a party from seeking relief to

which it would otherwise be entitled.1 Sonia’s motion to dismiss her cross-appeal is

granted, and her cross-appeal is hereby dismissed.




                                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed March 13, 2019
Do not publish
[CV06]




        1   Indeed, Yossef’s appeal of the trial court’s May 9, 2018 divorce decree remains pending.

In re Marriage of Elabd                                                                                Page 2